Citation Nr: 0519615	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  04-04 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran and his son


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO).

Procedural history

The veteran served on active duty from May 1944 to January 
1946.

In July 1955, he filed an initial claim of entitlement to 
service connection for a low back disability.  The claim was 
denied by the RO in an August 1955 rating decision, and the 
veteran did not appeal.

Nearly 50 years later, in July 2002, the veteran requested 
that his claim be reopened.  The November 2002 rating 
decision determined that new and material evidence had not 
been submitted and refused to reopen the claim.  The veteran 
disagreed with this decision and initiated the instant 
appeal.  The veteran and his son, Dr. L.P. (who is a doctor 
of chiropractic medicine), subsequently testified at a 
hearing before a Decision Review Officer in January 2003.  
Dr. L.P testified that he remembered his father experiencing 
chronic back problems since age five, and expressed his 
professional opinion as a chiropractor that the veteran had 
intervertebral disc disease and other low back pathology 
consistent with the sort of back injury the veteran described 
happening during active duty.  Based on Dr. L.P.'s testimony, 
the RO reopened the claim and denied it on the merits in a 
February 2004 statement of the case.  The veteran 
subsequently perfected an appeal to the Board.

The veteran presented testimony before the undersigned Acting 
Veterans Law Judge (AVLJ) by way of videoconference hearing 
in May 2004.  A transcript of this hearing has been 
associated with the veteran's VA claims folder.  Following 
this hearing, the Board denied the veteran's claim in an 
August 2004 decision, finding that the evidence of record did 
not establish a medical nexus between the veteran's alleged 
in-service back injury and his current low back disability.  

The veteran duly appealed to the United States Court of 
Appeals for Veteran Claims (the Court).  A May 2005 Joint 
Motion to Vacate and Remand (the Joint Motion), presented by 
the veteran's attorney and counsel for the Secretary, argued 
that the case should be remanded because the Board did "not 
present sufficient reasons or bases to support its denial of 
[the veteran's] claim for service connection for a back 
disability."  See Joint Motion, page 1.  The Joint Motion 
specifically argued that the Board's finding of no medical 
nexus between the veteran's alleged in-service back injury 
and his current symptomatology was based on the Board's own 
medical opinion, and not the medical evidence of record.  See 
generally Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The 
Court subsequently remanded the case for compliance with the 
instructions found in the Joint Motion.  The case is now once 
again before the Board.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative in July 2005.  Taking into consideration the 
veteran's advanced age, his motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran seeks service connection for a low back 
disability.  He essentially contends that his current low 
back pathology is attributable to an in-service injury, which 
allegedly occurred when he fell to the deck of his ship while 
it was refueling in heavy seas.




Reason for remand

Additional treatment records

During the January 2003 DRO hearing, Dr. L.P. stated that he 
has continually treated his father for various back problems 
since he was in chiropractic school in the early 1960s.  This 
treatment has apparently continued to the present day, yet no 
records of it have been associated with the claims file.  
This evidence should therefore be requested from the veteran 
to facilitate a more thorough review of the claim and the 
relevant medical history.

Medical opinion

As noted in the Joint Motion, the only medical nexus opinion 
currently of record is the hearing testimony offered by Dr 
L.P.  It is unclear from reading this testimony, however, the 
exact nature of the veteran's back disability.  Dr. L.P at 
various times during the hearing characterized the veteran's 
back disability as "multiple bouts of pinched nerve or 
herniation or whatever was bothering it," "intervertebral 
disc [disease]", "set syndrome," and "orthosis."  It is 
therefore unclear what the exact diagnosis (if any) of the 
veteran's alleged back disability truly is (especially given 
the fact that all other recent treatment records are 
completely silent for complaints or treatment of a back 
disability of any kind).  

Review of the record also reveals that the veteran suffered 
an additional back injury sometime between 1952 and 1955 
after "pulling on a 'hand chuck' at work."  See e.g., June 
1955 letter from Dr. O.J.  the Board, however, is precluded 
from differentiating between the symptomatology attributed to 
a service-connected disability and a nonservice-connected 
disability in the absence of a medical opinion which does so.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The evidence 
included in the claims file, including the opinion of Dr. 
L.P., does not contain an opinion regarding whether the 
veteran's current low back disability is related to his in-
service injury or to his post-service work injury.   For this 
reason, the case must be remanded for a medical opinion which 
addresses this question. 

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the veteran a letter 
requesting that he submit all treatment 
records for his back disability that have 
not yet been associated with the claims 
file, particularly all treatment records 
from Dr. L.P.  The veteran should also be 
given the option of authorizing VA to 
obtain such records.  

2.  After obtaining any additional 
evidence identified by the veteran, VBA 
should schedule the veteran for a VA 
examination to determine the exact nature 
and etiology of his alleged back 
disability.  The claims folder should be 
made available to and reviewed by the 
examiner prior to the examination.  After 
conducting an examination of the veteran 
and performing any clinically indicated 
diagnostic testing, the examiner should 
provide a diagnosis of the veteran's back 
disability, if one is found to exist.  If 
the veteran is found to have a back 
disability, the examiner should express 
an opinion as to whether this disability 
was a result of his in-service back 
injury or some other nonservice-connected 
cause such as his work-related injury in 
the 1950s.  A report of the examination 
should be associated with the veteran's 
VA claims folder.

3.  Thereafter, VBA should readjudicate 
the issue on appeal.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case and be afforded reasonable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and ensure that the veteran is afforded all due process of 
law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusions warranted in this case.  
No action is required by the veteran until he is contacted.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	David P. Havelka
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




